      Case: 3:20-cv-00101-TPK Doc #: 19 Filed: 08/02/21 Page: 1 of 1 PAGEID #: 1432




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



Fonda Bostic,                                :

         Plaintiff,                          :
                                                       Case No. 3:20-cv-00101-TPK
vs.                                          :

Andrew Saul,                                 :          Magistrate Judge Kemp
Commissioner of
Social Security,                             :

         Defendant.                           :


                                            ORDER

       Plaintiff’s unopposed motion for attorneys’ fees under the Equal Access to Justice Act, 28
U.S.C. §2412 (Doc. 18), being adequately supported, is GRANTED. Plaintiff is awarded the
sum of $3,564.00, to be paid to Plaintiff’s counsel as assignee, subject to any offset based on any
pre-existing debt owed by Plaintiff to the United States.

                                                            /s/ Terence P. Kemp
                                                            Terence P. Kemp
                                                            United States Magistrate Judge
